Case 1:21-cv-00609-RP Document 1-5 Filed 07/09/21 Page 1 of 5




                   (b)
                 Petition
        Case 1:21-cv-00609-RP Document 1-5 Filed 07/09/21 Page 2 of 5


                                                                                 Judge Yvonne M. Williams, JP1
                                                                                          Travis County, Texas
                                                                                              J1-CV-21-001436
                                   NO.    J1-CV-21-001436




KRISTINA KIPLING,                                            IN THE JUSTICE COURT
Plaintiff

VS.                                                          PRECINCT NO. 1

TD BANK NATIONAL
ASSOCIATION,                                                 TRAVIS COUNTY, TEXAS
Defeiadant



                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW PLAINTIFF Kristina Kipling ("Kipling"), and files this, her Original

Petition, complaining of DEFENDANT TD Bank National Association ("TD Bank"), and for

causes of action would respectfully show this Honorable Court the following:

                                            PARTIES

       Plaintiff Kristina Kipling is a resident of Bexar County, Texas.

       Defendant TD Bank is a Maine coi-poration with a mailing address of PO Box 9540

Portland, ME 04112 according to the online records of the Texas Secretary of State.

       Defendant TD Bank may be served via registered agent, United States Corporation

Company, at 1201 Hays Street Tallahassee, FL 32301.


                                VENUE AND JURISDICTION

   1. Venue is proper in this Court, pursuant to Tex. Civ. Prac. & Rem. Code §§ 15.038.

   2. The amount in controversy is within the jurisdictional limits of this Court, i.e.,

       $20,000.00.
    Case 1:21-cv-00609-RP Document 1-5 Filed 07/09/21 Page 3 of 5


                                                                           Judge Yvonne M. Williams, JP1
                                                                                    Travis County, Texas
                                                                                        J 1-CV-21-001436
                                FACTUAL ALLEGATIONS

3. At all times relevant to this claim, Kipling was a"consumer" as that term is defined in the

   Texas Debt Collection Act ("TDCA"), Tex Fin. Code § 392.001(1).

4. At all times relevant to this claim, TD Bank was a"debt collector" as defined in the

   TDCA§ 392.001(6).

5. The TDCA claiins in this lawsuit arose fi•om TD Bank's deceptive and illegal atteinpts to

   collect on a consumer debt, account number 000605597, in the approximate amount of

   $432.80 (the "alleged debt.")

6. On or about October 2, 2020, Kipling disputed the alleged debt via fax and email at (+1

   (612) 696-3399, trademark.info@target.com, and dmca@target.com).

7. On or about October 2, 2020, TD Bank knew or should have known that Kipling had

   disputed the alleged debt.

   On or about October 6, 2020, TD Bank, replied to Kipling's dispute by sending a letter

   stating TD Bank would not investigate Kipling's dispute unless it was notarized.

9. TD Bank's reply also falsely characterized Kipling's dispute of the alleged debt as a

   power of attorney notification, without explanation, and did not even mention Kipling's

   dispute of the alleged debt.

10.Furthermore, TD Bank failed to report the debt's disputed status on Kipling's Equifax,

   TransUnion, and Experian credit reports as of June 2021.



                                  CAUSES OF ACTION

                                COUNTI
            VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                   ("TDCA"), TEX. FIN. CODE. rz392 et seg.
        Case 1:21-cv-00609-RP Document 1-5 Filed 07/09/21 Page 4 of 5


                                                                                 Judge Yvonne M. Villiams, JP1
                                                                                          Travis County, Texas
                                                                                              J1-CV-21-001436

   11.Kipling incorporates the preceding paragraphs as if set forth at length.

   12.TD Bank violated the TDCA § 392.301(a)(3) by representing to Experian, Equifax, and

       TransUnion that Plaintiff is willfully refizsing to pay the alleged debt when the alleged

       debt is in dispute and Plaintiff had notified TD Banlc of the dispute.

   13.TD Bank violated the TDCA § 392.202 by failing to conduct an investigation into

       Kipling's dispute and failing to provide her with written results of that investigation

       within 30 days as required by the statute.

   14.As a result of TD Bank's violations of the TDCA § 392.301(a)(3), Kipling is entitled to

       an order directing TD Bank to permanently cease collection on the alleged debt, pursuant

       to TDCA § 392.403(a)(1); statutory damages of no less than $100.00, pursuant to the

       TDCA § 392.403(e); actual damages; and attorney fees pursuant to the TDCA §

       392.403(c).



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff Kristina Kipling prays that this Court:

   a. award Kipling statutory damages of no less than $100.00 and up to $1,000.00; actual

       damages according to proof plus attorney fees and costs of court, per the TDCA §§

       392.403(c),(e);

   b. award Kipling any other relief to which this Court may find her entitled in law or in

       equity.




                                                          [signature block follows on next page]
Case 1:21-cv-00609-RP Document 1-5 Filed 07/09/21 Page 5 of 5


                                                       Judge Yvonne M. Williams, JP1
                                                                Travis County, Texas
                                                                    J1-CV-21-001436
                                                  Respectfully Submitted,

                                                  Zimmer & Associates
                                        1108 Lavaca Street, Suite 110-187
                                                       Austin, TX 78701
                                            Telephone/Fax: 512.434.03 06
                                              zimmerlawTX@gmail.com

                                                       /s/ Robert Zimmer
                                                 By:       Robert Ziminer
                                                 State Bar No. 24098662

                                        ATTORNEY FOR PLAINTIFF,
                                              KRISTINA KIPLING
